department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl postn-161369-01 uilc internal_revenue_service national_office field_service_advice memorandum for jerry payne lmsb dallas appeals lm dal ap jdp from jeffrey dorfman chief cc intl subject this chief_counsel_advice responds to your memorandum date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer sub a country a investment bank date a date b date c date d date e dollar_figurex hc issue whether the date a deconsolidation of sub a through the termination of its sec_1504 election results in a transfer by sub a’s country a qualified_business_unit hereinafter qbu to sub a that triggers a foreign_currency_loss under sec_1_985-3 conclusion postn-161369-01 under the facts presented all potential currency gain_or_loss is recognized under sec_1_985-3 with respect to the short taxable_year ending on the date the sec_1504 election was terminated there is no built-in currency loss to trigger assuming termination of the sec_1504 election constituted a transfer or deemed remittance under sec_1_985-3 further termination of the sec_1504 election does not constitute a transfer or deemed remittance under sec_1_985-3 facts taxpayer incorporated sub a under the laws of country a on date b beginning with taxpayer’s date c taxable_year taxpayer elected under sec_1504 to treat sub a as a domestic_corporation included on taxpayer’s consolidated federal tax_return that conducted activities in country a these activities are referred to as the sub a qbu for the taxable years date c through date d the sub a qbu used the net_worth_method to determine its taxable_income for post-date d taxable years taxpayer elected under sec_1_985-2 to use the dollar_approximate_separate_transactions_method dastm to determine the qbu’s taxable_income sec_1504 requires the domestic parent_corporation to own of the stock of its foreign_subsidiary for the subsidiary’s eligibility for inclusion on the parent corporation’s consolidated_return on date a sub a issued million shares of preferred_stock to investment bank taxpayer represents that the sale of the preferred shares resulted in the sec_1504 election to terminate causing the deconsolidation of sub a1 taxpayer took the position that the deconsolidation of sub a triggered the recognition of what it claimed to be built-in foreign_currency exchange losses associated with the hyperinflationary local currency the hc equity reflected in the basis of the sub a qbu’s assets and claimed a dollar_figurex foreign_currency_loss taxpayer now argues that the deconsolidation of sub a operated as a termination of its branch equivalent to a deemed inbound remittance of the sub a branch’s net assets to the u s home_office taxpayer characterized its deemed inbound remittance as a transfer for purposes of sec_1_985-3 and computed a foreign_currency_loss under sec_1_985-3 by translating sub a’s assets from hc into dollars on date a the date taxpayer issued the preferred_stock to terminate the d election law and analysi sec_1 you have not asked us to analyze whether taxpayer’s issuance of the preferred shares in sub a caused a valid termination of the sec_1504 election and we express no opinion regarding this issue postn-161369-01 i differences between the sec_1_985-3 dastm_method and the proposed sec_987 regulations method taxpayer equates the dastm regulations of sec_1_985-3 with proposed_regulations under sec_987 to suggest that in addition to the adjustments for changes in exchange rates allowed annually in computing the income of sub a under sec_1_985-3 taxpayer may deduct currency losses it views as resulting from the termination of sub a’s sec_1504 election taxpayer’s position is without merit for post-date d years taxpayer elected to use the u s dollar as the functional_currency of the sub a qbu under sec_1_985-2 and to use the dastm_method as prescribed in sec_1_985-3 sec_1_985-2 thus in contrast to the situation addressed under sec_987 where a qualified_business_unit has a functional_currency different from that of the home_office the sub a qbu and sub a have the same functional_currency the sec_1_985-3 dastm regulations use a net_worth_method of accounting to adjust the qbu’s income and expenses for distortions caused by hyperinflation sec_1_985-3 three of the principal features of the dastm_method are the basis of the assets of an entity operating in a hyperinflationary_currency is in dollars sec_1_985-3 and financial_assets and liabilities are translated at the exchange rate for the last translation_period for each year resulting in an annual realization of gain_or_loss hereafter referred to as an annual mark due to movements in exchange rates sec_1_985-3 and assets that are not financial_assets do not generate gain_or_loss due to movements in exchange rates sec_1_985-3 and v under the interpretation of sec_987 set forth in proposed sec_1_987-1 through the methodology for determining exchange gain_or_loss with respect to a qualified_business_unit that has a different functional_currency from that of the home_office is significantly different from the sec_1_985-3 dastm regulations significant differences include the proposed sec_987 regulations use a profit and loss method as opposed to a net_worth_method of determining income and foreign_currency_gain_or_loss prop_reg sec_1_987-1 under the approach of the proposed sec_987 regulations currency gain_or_loss is determined as the difference between a qualified_business unit’s basis and equity pools with the result that all assets not just financial_assets potentially give rise to currency gain_or_loss prop_reg sec_1_987-2 and currency gain_or_loss is taken into account upon a remittance as opposed to an annual mark under the sec_1_985-3 dastm regulations from a qualified_business_unit to the home_office prop_reg sec_1_987-2 at the core of taxpayer’s arguments is the attempt to engraft significant aspects of the proposed sec_987 regulations eg the notion that all assets potentially generate foreign_currency_gain_or_loss on to the dastm methodology of sec_1_985-3 as more fully set forth below we believe this is inappropriate given the substantial differences between the proposed sec_987 regulations and the sec_1_985-3 dastm regulations moreover we note that the sec_987 regulations are postn-161369-01 proposed and that notice_2000_20 2000_1_cb_851 indicates that treasury and the service plan to review and possibly replace such regulations there is no built-in currency loss in the sub a qbu’s assets at the time of the termination of the sec_1504 election taxpayer argues that there is a built-in currency loss resident in the assets making up the equity of the sub a qbu as indicated previously not all assets give rise to currency gain_or_loss under sec_1_985-3 generally it is financial_assets and liabilities that give rise to currency gain_or_loss under sec_1_985-3 see sec_1_985-3 thus any argument premised on the notion that fixed assets included in the equity of the sub a qbu generate currency gain_or_loss under sec_1_985-3 is fundamentally incorrect when taxpayer terminates the sec_1504 election for sub a there is a constructive reorganization and transfer of property from sub a to foreign sub a sec_1_367_a_-1t at that time the taxable_year of sub a ends sec_1_381_b_-1 and its income is determined under sec_1_985-3 accordingly all currency gain_or_loss determined to exist under sec_1_985-3 in the assets and liabilities of sub a is recognized under sec_1_985-3 and dollar basis adjustments are taken into account on the balance_sheet of the sub a qbu that the profit and loss method articulated in the proposed sec_987 regulations would determine a different amount of currency gain_or_loss is irrelevant since the profit and loss method is not the methodology adopted under sec_1_985-3 we note again that treasury and the service plan to review and possibly replace such regulations taxpayer argues that under sec_1_985-3 that termination of the sec_1504 election gives rise to a deemed remittance of all of the sub a qbu’s equity to the home_office and that such amount is translated into dollars at the spot exchange rate on the date of the deemed remittance giving rise to an exchange loss under sec_1_985-3 this is not correct even if we believed that termination of the sec_1504 election gave rise to a deemed remittance which we do not under these facts the assets of the sub a qbu already have a dollar basis and there is nothing to translate that is given the short taxable_year and the section ii-a of notice_2000_20 indicates that treasury and the service are reevaluating whether it is appropriate under sec_987 to recognize currency gain_or_loss on the capital of a qbu_branch see also sec_1_367_a_-1t only items that would be translated at the exchange rate for the last translation_period of the taxable_year under sec_1_985-3 are subject_to re-translation at the spot_rate on the date the amount is paid under sec_1_985-3 this is because those items are the items that generate currency gain_or_loss under the dastm_method of sec_1_985-3 and re-translation at the spot_rate on the date the amount is paid captures such gain_or_loss for the period during the taxable_year that the asset is held assets that are translated at a historic exchange rate maintain a constant dollar basis subject_to depreciation and do postn-161369-01 determination of income under sec_1_985-3 all currency gain_or_loss that should be recognized under sec_1_985-3 has been recognized and there are no built-in currency gains or losses termination of the sec_1504 election does not give rise to a remittance of the sub a qbu’s equity to the home_office as stated previously when taxpayer terminates the sec_1504 election for sub a there is a constructive reorganization and transfer of property from sub a to foreign sub a sec_1_367_a_-1t at that time the taxable_year of sub a ends sec_1_381_b_-1 and its income is determined under sec_1_985-3 taking into account proper recognition of currency gain of loss as set forth in sec_1_985-3 under sec_1_985-3 this currency gain_or_loss is recognized under an annual mark not upon a remittance thus taxpayer’s argument that termination of the sec_1504 election results in a deemed remittance has no place in a system that does not look to remittances to trigger currency gain_or_loss there is no transfer for purposes of sec_1_985-3 as both the sub a qbu and sub a have the dollar as their functional_currency and it is not appropriate under sec_1_985-3 to trigger currency gain_or_loss on a deemed remittance from a dollar qbu to a dollar home_office since currency gain_or_loss is recognized under an annual mark not upon a remittance proper treatment of the termination of the sec_1504 election when taxpayer terminates the sec_1504 election for sub a there is a constructive reorganization and transfer of property from sub a to a foreign_corporation sec_1_367_a_-1t at that time the taxable_year of sub a ends sec_1_381_b_-1 and its income is determined under sec_1_985-3 accordingly all currency gain_or_loss determined to exist under sec_1_985-3 in the assets and liabilities of sub a is recognized under sec_1_985-3 and dollar basis adjustments are taken into account on the balance_sheet of the sub a qbu under sec_362 the foreign_corporation to which the sub a qbu assets are deemed to be transferred to in the constructive reorganization will take a transferred dollar basis subject_to any not require re-translation we note that the positive adjustments described in sec_1_985-3 generally refer to items that decrease the net_worth of a qbu during the taxable_year no such decrease occurred in this case when there is a constructive reorganization involving the transfer of property by a u_s_person to a foreign_corporation in connection with an exchange described in sec_332 sec_351 sec_354 sec_355 sec_356 or sec_361 to the extent provided in sec_367 and the regulations thereunder gain is recognized but no loss is recognized we are not aware as to whether the taxpayer reported the transfer of property from sub a to foreign sub a as required under sec_6038b and the regulations thereunder and recognized the appropriate amount of gain if any as required by sec_367 and the regulations thereunder postn-161369-01 adjustments that may be required under sec_367 as a result of the reorganization case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions jeffrey dorfman chief branch office of associate chief_counsel international
